Schimmel, J.
The fund attached consists of earnings of the judgment debtor, and as such it is absolutely exempt. It seems to me that it does not make the slightest difference that some of the earnings may have been a so-called “ bonus.” By whatever name it is called, the payment to be made to the judgment debtor by the steamship line by which he is employed is compensation for the services he rendered on his voyage to Russia and back. The fact that the compensation which the judgment debtor is receiving is especially high because of the dangerous nature of the voyage does not deprive it of the exemption which *647it enjoys under section 601 of title 46 of the United States Code. It is argued for the judgment creditor that even if the fund be exempt it may be attached in supplementary proceedings; this contention is without validity. (See D., L. & W. Coal Co. v. Kenlon, 164 Misc. 32.)
The motion is granted. The third-party subpoena directed to and served on Sword Line, Inc., third party, on October 17, 1942, is vacated.